Citation Nr: 1624521	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  13-27 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1957 to August 1980.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its June 2015 remand, the Board directed that the appellant be provided a VA examination and medical opinion be secured addressing whether the Veteran is unemployable due to all of his service-connected disabilities.  The Veteran was thereafter scheduled for an examination in November 2015 following which the VA examiner issued a negative opinion in response, after considering all of the Veteran's service-connected disabilities that could be found at the time of examination.  

Unfortunately, the November 2015 opinion applied the incorrect standard when addressing whether the Veteran was unemployable due to his service connected disorders.  In this regard, the general medical examiner found "[n]o objective evidence found that sustain diagnosis of any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. [Veteran] is capable of moderate to sedentary physical activity."  The examiner did not, however, address whether moderate to sedentary physical activity was consistent with the Veteran's education and occupational experience.  

For this reason, the Board will remand the claim for a total disability evaluation based on individual unemployability due to service connected disorders, so that the Veteran may have the opportunity to participate in a social and industrial survey to address his claimed inability to work due to the combined impact of all service connected disorders. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be afforded a VA social and industrial survey review of his records in order to accurately determine the impact of each of his service-connected disabilities alone, and in combination, on his ability to obtain and retain substantially gainful employment. 

Following completion of the social and industrial survey review, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the severity of each service-connected disability, and the impact of those disabilities on his employability.  The examiner must opine whether the Veteran's service-connected disabilities, taken cumulatively, and in conjunction with his education and occupational experience, are sufficient to preclude his obtaining and retaining any form of substantially gainful (including sedentary) employment.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's Virtual VA file, or VBMS file. The claims folder, encompassed in Virtual VA and VBMS files, must be made available to and reviewed by the examining social worker prior to completion of the examination. The examining social worker must specify in his/her report that the claims file, Virtual VA records, and VBMS file have been reviewed.  The examiner must consider the appellant's educational and occupational experience.

2. The AOJ must then review the social and industrial survey to ensure that it is in complete compliance with the directives of this remand and that the examiner has documented their consideration of all records contained in Virtual VA.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

3. The AOJ should then readjudicate the Veteran's claim of entitlement to a total disability rating based on unemployability.  If any benefit sought remains denied, the case must then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




